Citation Nr: 0602504	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  98-12 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative malignant schwannoma of the 
right knee.

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the right shoulder, Muscle 
Group III, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that decision, the RO granted 
service connection and assigned a 10 percent disability 
rating for postoperative malignant schwannoma of the right 
knee due to Agent Orange exposure, and denied a disability 
rating in excess of 20 percent for his service-connected 
residuals of a gunshot wound to the right shoulder, Muscle 
Group III. 

The Board remanded the case in May 2004 with instructions 
that the RO schedule the veteran for personal hearing at the 
RO.  However, the veteran has since indicated that he no 
longer wants a hearing.  Therefore, the case is once again 
before the Board for review. 

The Board notes that a June 1999 rating decision granted 
service connection and assigned a 10 percent disability 
rating for right postoperative rotator cuff tear with 
acromioplasty as secondary to his service-connected gunshot 
wound injury.  After the veteran filed a notice of 
disagreement with respect to the effective date in October 
1999, the RO issued a statement of the case in June 2002.  
However, the veteran failed to complete his appeal by 
submitted a timely substantive appeal.  Therefore, that issue 
is not before the Board at this time.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2005). 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's postoperative malignant schwannoma of the 
right knee is manifested by no instability of the knee joint, 
motion from zero degrees of extension to 110 degrees of 
flexion, X-ray evidence of arthritis, and minimal functional 
impairment due to pain.  

3.  The veteran is right-hand dominant.

4.  The veteran's disability due to residuals of a gunshot 
wound to the right shoulder, Muscle Group III, is manifested 
by mild loss of deltoid muscle mass, mild weakness of the 
right shoulder, a 15 cm. x 1 cm. irregularly-shaped scar over 
the right trapezius, a 15 cm. x 1 cm. scar over the right 
deltoid muscle, and a 1 cm. scar in the right axilla, all of 
which have been described as well healed and nontender.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for postoperative malignant schwannoma of the 
right knee have not been met.  §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5260, 5261 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a gunshot wound to the right 
shoulder, Muscle Group III, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R.        §§ 3.159, 4.1-4.14, 4.73, Diagnostic Code 5312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected postoperative malignant schwannoma of the 
right knee as well as his residuals of a gunshot wound to the 
right shoulder, Muscle Group III.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in April 1997; a statement of the case (SOC) issued in 
September 1997; supplemental statements of the case (SSOCs) 
issued in June 1999, June 2003, January 2004, and April 2005; 
as well as a letters by the RO dated in April 2002 and 
September 2003.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  The letters by the 
RO also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see SSOC's dated in June 2003, January 
2004, and April 2005).  In other words, the essential 
fairness of the adjudication process has not been affected by 
the error as to the timing of the notification letters.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran's right knee and right 
shoulder disabilities were also examined by VA March 1997, 
December 1998, and January 2005, all of which are adequate 
for rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.


II.  Postoperative Malignant Schwannoma of the Right Knee

The record shows that the veteran developed pain and swelling 
in his right knee in September 1995.  A physical examination 
at that time revealed a tender 4 cm. mass overlying the 
medial tibial metaphysis.  The mass was removed in October 
1995 and was identified as a malignant schwannoma.  
Thereafter, the veteran underwent radiation therapy and 
suffered a stress fracture in 1996.  In August 1996, the 
veteran underwent an open reduction with internal fixation 
and bone graft non-union of stress fracture of the right 
proximal tibia.  

In an April 1997 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
postoperative malignant schwannoma of the right knee.  The 
veteran appealed that decision.  Since this appeal ensued 
after the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."   See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Factual Background

The veteran was afforded a VA compensation examination in 
March 1997.  At that time, the veteran reported pain, 
swelling, erythema, and reduced range of motion of the right 
knee joint since his August 1996 surgery.  A physical 
examination revealed a 15 cm. L-shaped scar on the medial 
aspect of the right knee.  There was a mild amount of soft 
tissue effusion, heat, and erythema in the area adjacent to 
the scar.  Mild tenderness was present over the scar site.  
His right knee demonstrated motion from zero degrees of 
extension to 125 degrees of flexion, with marked crepitation 
of the knee joint.  There was no ligamentous instability.  
The muscles in the right lower extremity were normal and 
sensation was intact.  X-rays revealed that the osteotomy or 
fracture of the proximal right tibia was stabilized by a 
screw and side plate device, with no evidence of loosening or 
infection; well maintained joint spaces; patchy osteoporosis 
suggesting disuse; and near anatomic alignment of the 
fracture which was incompletely united.  The diagnoses 
included (1) malignant schwannoma of the right knee, by 
history, status post excision and radiation therapy; and (2) 
status post stress fracture of the right tibia, secondary to 
#1, with residual reduced range of motion and chronic 
symptomatology.  

The veteran was seen by J.O., M.D., in May 1997 for 
complaints of pain in the right upper tibia.  Dr. J.O. noted 
a warm area and tenderness over the bone plate in the 
veteran's right knee.  The diagnosis included osteoarthritis 
of the right knee and osteitis reaction to the plate 
splinting his right tibia.  Dr. J.O. concluded that the 
veteran was totally and permanently disabled as far as his 
employment in the private sector due to his right knee and 
right shoulder disabilities.  He then indicated that the 
veteran was considered 40 percent totally disabled because of 
his arm and leg injuries. 

In an October 1997 report, R.H., M.D., indicated that the 
veteran should be allowed to return to work at light duty but 
that he should not be expected to walk on his right leg.  The 
diagnosis was "non-union of proximal tibial stress fracture 
- R knee."

Dr. R.H. also treated the veteran for bilateral knee pain 
from 1997 to 1998.  An October 1997 report notes the 
veteran's complaints of constant right leg pain causing sleep 
disturbance.  A physical examination of the right knee 
revealed generalized swelling and tenderness, even in areas 
away from the hardware.  His neurovascular status was intact.  
X-rays brought in by the veteran revealed a metaphyseal 
transverse fracture with persistent radiolucent line and 
sclerosis on either side and callus (with fracture lines 
through the medial callus).  

In December 1997, however, the veteran reported progressive 
improvement with his right knee symptoms.  In particular, he 
reported less swelling and less tenderness at the proximal 
tibial fracture site.  A physical examination of the right 
knee also revealed less swelling and less tenderness at the 
knee and proximal tibial level, improved range of motion, and 
intact distal neurovascular status.  Continued improvement 
was also noted in treatment records dated in February, March, 
and April 1998, with less swelling, good range of motion, and 
only minimal tenderness of the right knee.  An April 1998 
report notes that the veteran was back at his job at regular 
duty. 

When examined by VA in December 1998, the veteran reported 
pain, stiffness, and swelling in his right knee joint after 
about two hours of weight bearing.  He explained that his job 
as a welder required squatting, kneeling, and climbing, which 
he was able to do for short periods.  He said he could walk 
approximately a half a mile before the onset of symptoms.   
Objectively, the examiner noted that the scar on the 
veteran's right knee was well healed and nontender.  Some 
hypertrophy or fullness at the medial proximal tibial was 
present which was nontender to palpation.  Also, no 
tenderness was present with patellar compression.  The right 
knee demonstrated full range of motion without pain.  There 
was also no evidence of any instability or crepitus.  The 
right leg had normal muscular development and full strength.  
X-rays revealed a well-healed fracture of the proximal tibia.  
The diagnostic impression was postoperative sarcoma of the 
proximal right tibia, intermittently symptomatic, with 
functional loss secondary to mild pain. 

The veteran's right knee was examined again for VA 
compensation purposes in April 2002.  A report from that 
examination notes that the veteran walked with a slight limp 
but did not use any devices for support.  A physical 
examination of the right knee revealed motion from zero 
degrees of extension to 120 degrees of flexion, with active 
motion from zero degree of extension to 110 degrees of 
flexion.  The examiner noted that motion was limited by pain 
and stiffness but not by fatigue, weakness, lack of 
endurance, or coordination.  The knee joint was stable with 
no effusion or ligament laxity.  McMurray and Drawer testing 
were negative.  Both crepitus and patellar grinding were 
present.  There was also no heat, redness, swelling, 
effusion, instability, or weakness of the right knee.  The 
examiner diagnosed the veteran with status post malignant 
schwannoma of the right knee with consequential fractures 
from radiation treatments, causing moderate limitations with 
restrictions on prolonged standing, walking, and repetitive 
climbing, jumping, or squatting.  The examiner also noted 
that the scar on the veteran's right knee was well healed 
without any additional limitations. 

The veteran was afforded an additional VA examination in 
January 2005.  At that time, the veteran reported occasional 
right knee pain and indicated that his only restriction was 
his inability to run.  He also reported occasional swelling 
after being on his feet for several hours.  He denied 
weakness, additional limitation with repetitive use, 
instability, lack of endurance, and flare-ups.  He denied 
missing any work because of his right knee disability.  On 
physical examination, the veteran walked with a normal gait 
and was able to walk on his heels and toes without 
difficulty.  His right knee was stable and exhibited full 
range of motion with mild crepitus.  No pain was present with 
manipulation of the right knee.  A hard fullness was present 
in the infrapatellar region in the area of plating which was 
nontender.  Strength was 4/5 and symmetrical.  The diagnosis 
was status post schwannoma removal from the right knee with 
subsequent radiation and bone grafting due to stress 
fracture.  The examiner noted that there was only minimal 
functional loss due to pain and no functional loss due to 
weakness.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The RO rated the veteran's right knee disability under 
Diagnostic Code (DC) 5257, which pertains to recurrent 
subluxation or lateral instability of the knee.  This code 
provides a 10 percent evaluation for slight impairment of the 
knee, a 20 percent evaluation for moderate impairment of the 
knee, and a 30 percent evaluation for a severe impairment of 
the knee.  See 38 C.F.R. § 4.71a, DC 5257.  However, no 
objective medical evidence shows any instability of the right 
knee joint.  Therefore, this code provision does not apply to 
the veteran's right knee disability.  See VAOPGCPREC 23-97 (a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257); see 
also VAOPGCPREC 9-98.

The RO also indicated that a 10 percent disability rating is 
appropriate for painful motion of the veteran's right knee, 
thereby indicating that his disability should also be rated 
under the range-of-motion diagnostic criteria.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991( 
(holding that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion).  

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  

The regulation at 38 C.F.R. § 4.45 states that, in order to 
determine the factors causing disability of the joints, 
inquiry must be directed toward, inter alia, "[p]ain on 
movement."  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a knee disability as is limitation of 
motion, because "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's postoperative malignant schwannoma of the right 
knee since the initial grant of service connection.  Range-
of-motion testing of the right knee revealed zero degrees of 
extension to 125 degrees of flexion when examined in March 
1997, full range of motion when examined in December 1998, 
zero degrees of extension to 110 degrees of flexion when 
examined in April 2002, and full range of motion when 
examined in January 2005.  

These findings clearly show that the veteran's right knee 
demonstrated full extension, with a 15 degree loss of full 
flexion in March 1997 and a 30 degrees loss of full flexion 
in April 2002.  Hence, these findings do not meet the 
criteria for a compensable evaluation under DC 5260 or DC 
5261.  However, it appears that the RO assigned a 10 percent 
rating based on the veteran's complaints of pain.  Thus, the 
Board finds no basis to assign a disability rating in excess 
of 10 percent for this disability under the range-of-motion 
criteria.  

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).  However, since the veteran's right 
knee has consistently demonstrated full extension, separate 
ratings are not warranted under DC 5250 and DC 5261.  

For these reasons, the Board also finds that an initial 
rating in excess of 10 percent is not warranted on the basis 
of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59.  Clinical evaluations showed 
no pain on motion when examined in December 1998.  Although 
the April 2002 VA examination report notes that motion of the 
right knee was limited by pain and stiffness, there was no 
additional limitation of motion due to fatigue, weakness lack 
of endurance, or incoordination.  The January 2005 VA 
examination report also noted only minimal functional loss 
due to pain and no functional loss due to weakness.  In light 
of these findings, the Board concludes that the provisions of 
38 C.F.R. §§  4.40, 4.45, and 4.59 do not provide any basis 
for an initial rating in excess of 10 percent for the 
veteran's postoperative malignant schwannoma of the right 
knee.

The Board thus concludes that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for the veteran's postoperative malignant schwannoma of the 
right knee.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A.       § 
5107(b).  Hence, the appeal is denied.

III.  Residuals of a Gunshot Wound to the Right Shoulder

The veteran's service medical records show that he sustained 
a gunshot wound to his right shoulder in June 1967.  The 
wound was debrided.  An examination at that time revealed no 
artery or nerve involvement.  When evaluated approximately 
one week later, his right shoulder had a well-healed scar and 
demonstrated full range of motion.  

As a result, a June 1969 rating decision granted service 
connection and assigned a 20 percent disability rating for 
residuals of a gunshot wound to the right shoulder, Muscle 
Group III.  In January 1997, the veteran filed a claim for 
increased compensation benefits.   The RO denied the 
veteran's claim in an April 1997 rating decision.  The 
veteran appealed that decision. 

A.  Factual Background

The veteran was seen at Norman Physicians Group in February 
1997 for a one month history of right shoulder pain.  He 
reported constant aching as well as sharp pain on abduction 
of the right arm.  A physical examination revealed an old 
scar over the lateral and superior aspects of the right 
shoulder.  His right shoulder exhibited limited flexion, 
abduction, and adduction.  Tenderness was present in the 
subacromial area.  X-rays revealed degenerative changes of 
the acromioclavicular (AC) joint with inferior spurs and type 
III acromion.  The diagnostic impression was rotator cuff 
tendinitis with degenerative arthritis of the right shoulder.  
The veteran received an injection in the subacromial space 
with Dalalone and Marcaine.  

At his March 1997 VA examination, the examiner noted the 
veteran's history of a gunshot wound in service.  The veteran 
explained that he had had no problems with those injuries 
until approximately two months prior when he began 
experiencing pain and stiffness in his right shoulder.  He 
was treated at that time with an injection and was given a 
prescription for pain.  He reported difficulty raising his 
right arm over his head due to pain.  

A physical examination revealed a 15 cm. x 1 cm. irregularly-
shaped scar over the right trapezius, a 15 cm. x 1 cm. scar 
over the right deltoid muscle, and a 1 cm. scar in the right 
axilla, all of which were well healed and nontender.  Range-
of-motion testing of the right shoulder showed abduction and 
flexion of 170 degrees, at which point the veteran complained 
of pain.  His right shoulder also demonstrated full extension 
as well as internal and external rotation.  Sensation and 
strength of the right upper extremity were within normal 
limits.  The diagnoses included status post gunshot wound of 
the right shoulder, with symptoms consistent with 
degenerative joint disease, and mild functional impairment 
due to pain.  However, X-rays showed a normal right shoulder. 

In Dr. J.O.'s May 1997 report, the veteran indicated that he 
could not lift his right shoulder and complained of pain at 
night.  He explained that he had difficulty working and 
lifting.  The diagnoses were osteoarthritis, tendonitis, and 
myositis of the right shoulder secondary to gunshot wound.  
Dr. J.O. indicated that the veteran was totally and 
permanently disabled as far as his employment in the private 
sector due to his right knee and right shoulder disabilities.  
He then indicated that the veteran was considered 40 percent 
disabled because of his arm and leg injuries. 

Dr. R.H. also treated the veteran for right shoulder pain 
from 1997 to 1998.  A November 1997 report notes the 
veteran's complaints of increased right shoulder pain over 
the past six months since he began using crutches, pointing 
to the lateral aspect of the right shoulder as the area of 
greatest discomfort.  He reported no improvement in symptoms 
with two recent injections and anti-inflammatory medication.  
Objectively, however, the right shoulder demonstrated nearly 
full active and passive range motion, which was somewhat 
painful at extremes.  There was lateral tenderness, 
especially overlying the subacromial bursa/rotator cuff 
insertion area at the proximal humerus, with less tenderness 
at the crest of the shoulder in the region of the acromio-
clavicular joint.  Some loss of deltoid muscle mass was also 
noted.  X-rays provided by the veteran revealed normal 
findings of the gleno-humeral joint, very significantly 
narrowed acromio-clavicular joint with periarticular 
spurring, and arthritic changes.   The diagnoses included 
acromio-clavicular joint arthritis and impingement syndrome 
(R/O rotator cuff tear) of the right shoulder.  A December 
1997 report lists a diagnosis of full thickness rotator cuff 
tear of the right shoulder. 

A February 1998 report notes no change in the veteran's right 
shoulder symptoms.  A March 1998 report also notes no changes 
in his symptoms, which were characterized as significantly 
disabling.  It was also noted that the veteran was working 
but on light duty.  A July 1998 operative report from the 
Surgery Center of South Oklahoma City notes that the veteran 
underwent a repair of the rotator cuff tear, an 
acromioclavicular joint resection, and an anterior 
acromioplasty.  A follow-up evaluation 11 days later notes 
that he was doing satisfactory.  A physical examination of 
the right shoulder revealed no untoward postoperative 
findings.  The incision was healed without sign of infection, 
and the distal neurovascular status was intact.  Dr. R.H. 
indicated that the veteran's right shoulder problems were 
post-traumatic and thus related to his gunshot wound injury 
while in service. 

The December 1998 VA examination report also notes the 
veteran's history of a gunshot wound to the right shoulder, 
which did not result in nerve, artery, or bone damage.  The 
veteran reported progressive pain in his right shoulder joint 
throughout the years.  He indicated that he had recently 
developed progressive limitation of motion of the right 
shoulder to the point where he was unable to do any overhead 
work because of pain.  However, it was noted that the veteran 
had had good results from his July 1998 surgery in that he 
had full range of motion of the right shoulder, albeit with 
pain when fully elevated and when doing overhead work.  He 
explained that he was able to continue working at his job as 
a welder even though it required overhead work.  He also said 
that his job required lifting as much as 75 pounds, which he 
could do for at least a short period of time. 

A physical examination of the right shoulder revealed that 
all scars were well healed and nontender.  The examiner 
reported mild muscle mass loss of the proximal deltoid muscle 
associated with mild weakness.  However, no other muscle mass 
loss was noted.  His right shoulder demonstrated full range 
of motion with only minimal pain and slow abduction and 
extension.  There was moderate crepitus but no tenderness 
with palpation of the right shoulder.  X-rays revealed post 
resection of the lateral clavicle in an otherwise normal 
shoulder.  The diagnoses included postoperative gunshot wound 
to the right shoulder with deltoid muscle mass loss, and 
postoperative rotator cuff tear with acromioplasty.  The 
examiner noted that the veteran's right shoulder disability 
was intermittently symptomatic, causing mild functional loss 
due to pain and mild functional loss due to weakness. 

An MRI of the right shoulder performed in July 1999 revealed 
the following: (1) complete tear conjoined tendon of the 
supraspinatus and infraspinatus with marked fatty atrophy of 
both muscles; (2) myxoid degeneration anterior labrum; and 
(3) status-post prior rotator cuff tear. 

In December 1999, the veteran underwent additional surgery on 
his right shoulder.  In particular, an arthroscopy and 
rotator cuff repair were performed following a recurrent tear 
of the rotator cuff of the right shoulder.  VA outpatient 
treatment records dated from 1999 to 2001 show follow-up 
treatment for chronic right shoulder pain following his 
surgery.  The veteran was prescribed medication and 
instructed on neck and shoulder exercises for strength 
training.  

In a May 2000 report, it was noted that the veteran required 
follow-up surgery on his right shoulder.  He indicated that 
the pain had improved and that his right shoulder was now 
only mildly painful.  When seen in February 2001, the veteran 
reported continued right shoulder pain, especially at night 
and with overuse.  However, his right shoulder demonstrated 
full range of motion.  Under the Assessment/Plan section, the 
VA clinician noted: Acromio-clavicular joint arthritis and 
impingement syndrome, with arthrogram evidence of full 
thickness rotator cuff tear (s/p: repair of rotator cuff 
tear, acromioplasty, and acromio-clavicular joint resection.) 
-outside MD 'following rotator cuff repair, and due to poor 
quality of cuff tissue and subsequent treatment indicated I 
would have to give this patient a poor prognosis for full 
recovery."

At his April 2002 VA examination, the veteran complained of 
pain, weakness, instability, stiffness, and lack of endurance 
with overhead work.  He reported constant symptoms and that 
his treatment involving rest and anti-inflammatory 
medications did not help much to alleviate the pain.  He 
reported that he could no longer do heavy lifting or 
repetitive overhead work.  On physical examination, the 
veteran's right shoulder demonstrated flexion of 145 degrees, 
extension of 50 degrees, abduction of 140 degrees, adduction 
of 40 degrees, internal rotation of 80 degrees, and external 
rotation of 60 degrees.  Tenderness and crepitus were noted 
throughout range-of-motion testing.  Weakness of Muscle Group 
III was also noted with flexion and abduction.  The diagnosis 
was status postoperative right shoulder cuff tear with 
surgical repair.  The examiner noted that this disability 
caused moderate functional limitations with restrictions on 
repetitive lifting and overhead work.  

VA outpatient treatment records dated from 2002 to 2004 were 
reviewed, several of which show continued treatment for right 
shoulder pain.  In August 2004, the veteran's wife called and 
reported that the veteran had been experiencing a flare-up of 
right shoulder pain for the previous three days.  She 
indicated that over-the-counter medication provided no relief 
from pain.  A September 2004 report notes the veteran's 
complaints of constant right shoulder pain for the previous 
month.  He stated that pain was related to movement, 
particularly with reaching to the contralateral side of his 
body over his head.  The diagnostic assessment was right 
shoulder pain due to either degenerative joint disease versus 
recurred rotator cuff.

When examined by VA in January 2005,  the veteran reported 
increased pain, weakness, and restricted motion over the last 
several years.  He reported that the pain was intermittent 
during the day, with pain occurring more frequently after 
letting his shoulder sit still for any length of time.  He 
said pain was relieved by moving his shoulder or taking 
nonsteroidal medication each day.  He also reported some 
weakness when trying to lift heavy objects.  However, he 
denied lack of endurance, additional limitations with 
repetitive use, and flare ups.  He explained that he used his 
left hand more than his right, although he was right-hand 
dominant, and that he could not lift heavy objects. 

On physical examination, it was noted that both shoulders 
were level but that the right clavicle was obviously shorter 
than the left.  The scars running over the anterior, 
posterior, and lateral aspect of the right shoulder were well 
healed with some mild depression.  It was noted that passive 
range of motion of the right shoulder was full with only mild 
crepitus on motion.  The shoulder was also stable without 
pain on motion.  Mild deltoid weakness was present.  He was 
able to actively abduct both arms from zero to 190 degrees, 
although the right arm was somewhat slower after reaching 90 
degrees.  Otherwise, strength in the right arm was normal at 
4/5.  The diagnostic impression was status post gunshot wound 
to the right shoulder with subsequent rotator cuff tears in 
repair, now with mild weakness of the deltoid muscle and mild 
degenerative changes and postsurgical changes of the right 
shoulder.  The examiner noted that there was no functional 
loss due to pain and only minimal functional loss due to 
weakness. 

B.  Analysis

The RO has rated the veteran's gunshot wound to the right 
shoulder, Muscle Group III, as 20 percent disabling under 38 
C.F.R. § 4.73, DC 5303.  Under this section, addressing the 
intrinsic muscles of the shoulder girdle: (1) pectoralis 
major I (clavicle); and (2) deltoid (Muscle Group III), a 20 
percent rating contemplates a moderate disability of the 
dominant shoulder, a 30 percent rating contemplates a 
moderately severe disability, and a 40 percent rating is 
assigned in severe cases.  Id. 

A "moderate" muscle disability consists of a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  See 38 
C.F.R.         § 4.56(d)(2).

A "moderately severe" disability of the muscles typically 
results from a through-and-through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side. 38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles is shown by a through-
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  See 
38 C.F.R. § 4.56(d)(4).

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

In this case, the veteran's gunshot wound to the right 
shoulder, Muscle Group III, has been shown to be no more than 
moderate in degree.  In this regard, the veteran's service 
medical records show that the gunshot wound was debrided and 
that there was no artery or nerve involvement.  In fact, the 
veteran's right shoulder exhibited full range of motion when 
evaluated one week after the injury.  Moreover, there was no 
evidence of prolonged infection or sloughing of soft parts, 
or intermuscular scarring.  There was also no reference to 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the left side.  The Board 
finds that this history is not consistent with a moderately 
severe or severe muscle injury. 

The current clinical findings also show the veteran's gunshot 
wound injury of the right shoulder to be no more than 
moderately disabling.  The March 1997 VA examination report 
notes that both sensation and strength of the upper right 
extremity were within normal limits.  The examiner also noted 
that the veteran experienced only mild functional impairment 
due to pain.  Similarly, Dr. R.H's November 1997 report notes 
only some loss of deltoid muscle mass.  Mild muscle mass loss 
of the proximal deltoid muscle is also noted in the December 
1998 VA examination report.  The examiner further concluded 
that the veteran's right shoulder disability was 
intermittently symptomatic, causing only mild functional loss 
due to pain and weakness.  The April 2002 VA examination 
report notes some weakness of Muscle Group III with flexion 
and abduction.  Finally, the Board notes that the January 
2005 VA examination report shows that strength in the 
veteran's right arm was normal at 4/5.  The examiner also 
found only mild weakness of the right deltoid muscle.  In 
light of these findings, the Board is satisfied that the 
currently assigned 20 percent rating fully contemplates the 
veteran's current symptoms.

The Board also finds that a separate disability rating is not 
warranted for the veteran's scars.  See 38 C.F.R. § 4.118, 
DCs 7800-7805.  The record shows that the veteran has a 15 
cm. x 1 cm. irregularly-shaped scar over the right trapezius, 
a 15 cm. x 1 cm. scar over the right deltoid muscle, and a 1 
cm. scar in the right axilla, all of which have been 
described as well healed and nontender.  Thus, the veteran is 
not entitled to a separate compensable rating pursuant to 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804 
(2005), which provide for assignment of a maximum 10 percent 
rating based on scars that are deep and cause limited motion 
in an area exceeding six square inches, or for scars covering 
an area of 144 square inches or greater even where 
superficial and without resulting motion limitation, or based 
on a superficial or unstable scar or one that is painful.

The Board notes that scars can also be rated based on 
limitation of motion of the affected part.  38 C.F.R. § 
4.118, DC 7805.  However, as the veteran is already receiving 
a separate 10 percent rating for limitation of motion due to 
his service postoperative rotator cuff tear with 
acromioplasty, assigning a separate 10 percent rating for 
limitation of motion due to his scar would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2005).

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's gunshot wound to the right 
shoulder, Muscle Group III.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).  Hence, the appeal must be denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment or required hospitalization.  The record shows 
that the veteran is working as welder.  Although the Board 
notes that these disabilities undoubtedly interfere with his 
ability to perform certain tasks, particularly overhead work 
for prolonged periods, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating in excess of 10 percent for 
postoperative malignant schwannoma of the right knee is 
denied.

A disability rating in excess of 20 percent for residuals of 
a gunshot wound to the right shoulder, Muscle Group III, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


